Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 24, 27-34, 38, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LaVigne (USP 4,451,357) in view of Pistorius et al (USP 8,033,399 B2).
Regarding claims 23, 33, and 35, LaVigne discloses a system and method for collecting heavy minerals, the method comprising: a) providing a material that is contaminated with at least one heavy mineral (col. 10, lines 34-50); c) providing a 
Regarding claim 24, LaVigne discloses collecting a second portion of dust particles from the dust suppressed contaminated material as the dust suppressed contaminated material is fluidized by the forcing of gas through the belt assembly (col. 7, lines 13-39).
Regarding claims 27 and 39, LaVigne discloses said material is selected from mine tailings, soil, smelter waste, mine waste, placer material, ore, topsoil, coal, crushed rock, sediment, or a combination thereof (col. 1, lines 7-13).
Regarding claims 28 and 29, LaVigne discloses aid at least one heavy mineral comprises gold, silver, platinum, palladium, rhodium, iridium, osmium, ruthenium, zirconium, hafnium, lantha- num, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, holmium, erbium, thulium, ytterbium, lutetium, dysprosium, scandium, yttrium, aluminum, arsenic, antimony, barium, beryllium, bismuth, calcium, cadmium, cobalt, chromium, cesium, copper, iron, gallium, germanium, hafnium, indium, potassium, lithium, magnesium, manganese, mercury, molybdenum, sodium, niobium, nickel, phosphorus, lead, rubidium, rhenium, sulfur, selenium, strontium, tin, thorium, tantalum, tellurium, titanium, thallium, uranium, vanadium, tungsten, zinc and any heavy minerals of silicates, oxides, sulfates, sulfides, carbonates or halides, or a combination thereof (col. 4, lines 23-36).
Regarding claim 30, LaVigne as set forth above teach all that is claimed except for expressly teaching the heavy material being lithium. These features, however, are all well-known materials to be separated in the mechanical arts and Examiner takes Official 
Regarding claims 31 and 38, LaVigne discloses said belt assembly is vibrated using at least one oscillation device as said gas is forced through said belt assembly (col. 11, lines 18-23).
Regarding claim 32, LaVigne discloses collecting at least one heavy mineral from the first remainder of the dust suppressed feed material (see Fig. 5, near elements 116 and 118).
Regarding claim 34, LaVigne discloses the remainder of the contaminated material is substantially free of the at least one heavy mineral (see Fig. 5, near element 74 and 102).
Regarding claim 40, Pistorius further teaches said particle separator is in communication with said belt in a manner that permits said particle separation to remove dust from said material before said material is placed on said belt for the purpose of including a preliminary separator in series with a belt/mesh separator to provide multiple grades of material separation (col. 6, lines 39-47; particle classification using a vortex to separate into fine and coarse discharge).  It would have been obvious at the time of filing to modify LaVigne’s to separator, as taught by Pistorius, for the purpose of including a preliminary separator in series with a belt/mesh separator to provide multiple grades of material separation.
Claims 25, 26, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over LaVigne/Pistorius in further view of LaVigne (hereinafter LaVigne 721) (USP 5,375,721).
Regarding claims 25 and 36, LaVigne/Pistorius discloses all the limitations of the claims, but LaVigne/Pistorius does not disclose the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material. LaVigne ‘721 teaches as obvious the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material (col. 15, lines 29-47). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the present case, it would have been obvious to enclose the belt assembly for the purpose of collecting and disposing of dislodged dust from the separated material to minimize the impact on the surrounding environment (col. 15, lines 45-49).
Regarding claims 26 and 37, LaVigne ‘721 further teaches collecting the airborne dust particles under vacuum (col. 15, lines 29-47).  It would have been obvious at the time of filing to modify LaVigne/Pistorius’s particle containment, as taught by LaVigne ‘721, for the purpose of collecting and disposing of dislodged dust from the separated material to minimize the impact on the surrounding environment.

Response to Arguments
Double Patenting Rejection
The double patenting rejection has been withdrawn due to Applicant’s amendment.
Claim Objection
The claim objection has been withdrawn due to Applicant’s amendment.
Rejection under USC 103
Applicant's arguments with respect to claims 23 and 35 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653               

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653